



Exhibit 10.4




November 16, 2018
CONFIDENTIAL
TO:
Ascribe II Investments LLC

Ascribe III Investments LLC
Solace Forbes Holdings, LLC
Re:    Rights Offering - Backstop Commitment
Ladies and Gentlemen:
Forbes Energy Services Ltd., a Delaware corporation (the “Company”), has advised
Ascribe II Investments LLC (“Ascribe II”), Ascribe III Investments LLC (“Ascribe
III” and, together with Ascribe II, the “Ascribe Parties”) and Solace Forbes
Holdings, LLC (“Solace” and collectively with the Ascribe Parties, the “Backstop
Parties” and individually, each a “Backstop Party”) that the Company intends to
initiate a rights offering (the “Rights Offering”) to all of its common
shareholders (“Common Shareholders”) as of the record date (the “Record Date”)
to be set by the Board of Directors of the Company (the “Board of Directors”)
pursuant to which the Company will distribute to such Common Shareholders on a
pro rata basis at no charge purchase rights (each a “Basic Subscription Right ”)
to the holders of common stock (“Common Stock”) as of the Record Date. Each
Common Shareholder that exercises its Basic Subscription Rights in full may
subscribe for an additional amount of the Company’s Subordinated PIK Convertible
Notes (the “Notes”), to the extent available, on the terms set forth in the
attached Exhibit A (the “Term Sheet”) (the “Over-Subscription Right” and,
together with the Basic Subscription Rights, the “Subscription Rights”). The
Company is proposing to offer and sell, pursuant to the Rights Offering, such
aggregate principal amount of Notes as will result in gross cash proceeds to the
Company in an amount sufficient to repay all principal and accrued interest on
the November 2018 Bridge Term Loans (the “Bridge Facility”) referred to in the
Loan and Security Agreement, dated as of April 13, 2017 (as amended, restated,
increased, supplemented or otherwise modified from time to time, including
pursuant to Amendment No. 1 to Loan and Security Agreement and Pledge and
Security Agreement, dated as of November 16, 2018, the “Term Loan Agreement”),
by and among Forbes Energy Services LLC, a Delaware limited liability company
(“FES”), as borrower, the Company and the subsidiary guarantors party thereto,
the lenders party thereto and Wilmington Trust, National Association, as
administrative agent (the “Minimum Rights Offering Proceeds”), on the terms
described in the Term Sheet. This letter agreement (including the Term Sheet,
the “Letter Agreement”) sets forth the terms and conditions under which the
Backstop Parties have agreed to provide the Backstop Commitments referenced
below. Capitalized terms used herein but not defined herein have the meaning
given to them in the Term Sheet.
Each of the Backstop Parties, severally and not jointly, irrevocably commits and
agrees as follows:
1.(a)    Each Backstop Party hereby irrevocably commits, subject solely to the
conditions set forth in this Section 1, and on the terms described in Exhibit A,
to duly exercise its Basic Subscription Rights and purchase all Notes issuable
thereunder (the “Basic Commitment”).
2.






--------------------------------------------------------------------------------





3.        (b)    Each Backstop Party further irrevocably commits (such
commitment a “Backstop Commitment” and collectively the “Backstop Commitments”),
to purchase any and all Unsubscribed Notes remaining upon the expiration of the
offer period for the Rights Offering (the “Offer Period”) on the Closing Date up
to a maximum aggregate amount for each Backstop Party not to exceed the amount
set forth on Schedule 1 hereto as its Maximum Backstop Commitment Amount (for
each Backstop Party, its “Maximum Backstop Commitment Amount”), in each case on
the terms described in Exhibit A hereto. The term “Unsubscribed Notes Amount”
shall mean such principal amount of Notes equal to the excess, if any, of (i)
the aggregate principal amount of Notes that may be purchased pursuant to all
Subscription Rights issued by the Company in connection with the Rights
Offering, over (ii) the aggregate principal amount of Notes that are purchased
by participating Common Shareholders in the Rights Offering pursuant to
Subscription Rights.
4.

5.    (c)     Each of the foregoing Backstop Commitments is subject solely to
(a) the receipt by such Backstop Party of written notice from the Company upon
expiration of the Offer Period but prior to the termination of the Backstop
Commitments pursuant to Section 2 below that the Company is exercising its
rights to require each Backstop Party to fund its Backstop Commitment and
setting forth the amount of the Backstop Commitment to be funded, which, for
each Backstop Commitment Party, shall not be in excess of the Maximum Backstop
Commitment Amount, and (b) the receipt by each Backstop Party of its pro rata
portion of the Unsubscribed Notes as specified on Schedule 1 hereto
simultaneously with the receipt by the Company of the proceeds of such Backstop
Commitment. Each of the foregoing Basic Commitments and Backstop Commitments is
further subject to (i) the Company filing with the U.S. Securities and Exchange
Commission (the “SEC”) a registration statement containing a prospectus relating
to the Rights Offering, in form and substance reasonably acceptable to the
Backstop Parties (the “Rights Offering Registration Statement”), not later than
the date that is twenty (20) business days following the date of execution of
this Letter Agreement, (ii) the Company using its reasonable best efforts to
cause the Rights Offering Registration Statement to become effective as promptly
as practicable, and in no event later than the date that is twenty (20) calendar
days prior to the Maturity Date of the Bridge Facility (as defined below), (iii)
the Company entering into the Bridge Facility on terms satisfactory to the
Backstop Parties in their sole discretion; (iv) no default or event of default
relating to payment obligations, bankruptcy or insolvency having occurred under
the Term Loan Agreement or the Credit Agreement, dated as of November 16, 2018
(as amended, restated, increased, supplemented or otherwise modified from time
to time, the “ABL Credit Agreement”), by and among the Company, FES and certain
of their subsidiaries, as borrowers, the lenders party thereto and Regions Bank,
as administrative agent (the “ABL Credit Agreement”) and (v) the completion of
the acquisition by the Company or its applicable subsidiaries of all of the
membership interests of Cretic Energy Services, LLC, a Delaware limited
liability company, not later than November 16, 2018 (the “Cretic Acquisition”).
6.This Letter Agreement, including the undersigned’s obligations to fund the
Backstop Commitment, terminates upon the earliest to occur of (a) the receipt by
the Company of the Minimum Rights Offering Proceeds from the sale of Notes to
participating Common Shareholders in the Rights Offering (including the Backstop
Parties, pursuant to their exercise of their Subscription Rights received in the
Rights Offering), (b) the date on which the Company provides written notice to
the Backstop Parties that it is terminating this Letter Agreement, (c) the date
on which the Backstop Parties have provided the Company with cash in the amount
of the full amount of the Backstop Commitments on the terms set forth in this
Letter Agreement, or (d) June 30, 2019. Upon any such termination of this Letter
Agreement, any obligations of the Backstop Parties hereunder will terminate
(other than the indemnity and expense reimbursement obligations) and none of the
parties hereto shall have any liability under this Letter Agreement whatsoever
to any other party, except in regard to the indemnity obligations of the Company
set forth in sections 6 and 7 hereof.





--------------------------------------------------------------------------------





7.The obligation of any Backstop Party to fund its Backstop Commitment may not
be assigned to any other person or entity without the prior written consent of
the Company; provided, however, that any Backstop Party may assign all or a
portion of its obligations hereunder to any other Backstop Party. The Company
may not assign any of its obligations hereunder to any other person or entity
without the prior written consent of the Backstop Parties. The obligations of
the Company hereunder may not be assigned to any other person or entity without
the prior written consent of each of the Backstop Parties.
8.This Letter Agreement is binding on and solely for the benefit of and
enforceable by the Backstop Parties and the Company, and nothing set forth in
this Letter Agreement is to be construed to confer upon or give to any other
person any benefits, rights or remedies under or by reason of, or any rights to
enforce or cause the Company to enforce, the Backstop Commitments or any
provisions of this Letter Agreement.
9.Notwithstanding anything to the contrary contained herein, the Company, in
accepting the Backstop Commitments hereunder, agrees and acknowledges the
liability and obligations of the Backstop Parties hereunder shall not exceed
their respective Maximum Backstop Commitments. The Backstop Parties’ commitment,
if any, to contribute or otherwise fund to the Company an amount determined
pursuant to this Letter Agreement up to, but in no case exceeding, their
respective Maximum Backstop Commitments shall be the sole and exclusive remedy
of the Company against the Backstop Parties and their respective affiliates in
respect of this Letter Agreement, and the Company, on behalf of itself and its
affiliates, hereby waives all other rights and remedies it may have against the
Backstop Parties and their respective affiliates (other than the Company),
whether sounding in contract or tort, or whether at law or in equity, or
otherwise, relating to this Letter Agreement.
10.The Company agrees to indemnify and hold harmless each Backstop Party and
each of their affiliates and their respective officers, directors, employees,
agents, advisors and other representatives (each an “Indemnified Party”) from
and against (and will reimburse each Indemnified Party as the same are incurred
for) any and all claims, damages, losses, liabilities and expenses (including,
without limitation, the reasonable fees, disbursements and other charges of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) the Backstop
Parties agreeing to backstop the Rights Offering as provided in this Letter
Agreement, except to the extent such claim, damage, loss, liability or expense
is found in a final, nonappealable judgment by a court of competent jurisdiction
to have resulted from (i) such Indemnified Party’s gross negligence or willful
misconduct or (ii) such Indemnified Party’s material breach of its obligations
under this Letter Agreement. In the case of an investigation, litigation or
proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by the Company, its subsidiaries, its equityholders or creditors or
an Indemnified Party, whether or not an Indemnified Party is otherwise a party
thereto and whether or not any aspect of the Rights Offering or other
transactions contemplated by this Letter Agreement is consummated. The Company
also agrees that no Indemnified Party shall have any liability (whether direct
or indirect, in contract or tort or otherwise) to the Company or the Company’s
subsidiaries or affiliates or to the Company’s or their respective equity
holders or creditors arising out of, related to or in connection with any aspect
of the Rights Offering or other transactions contemplated by this Letter
Agreement, except to the extent of direct, as opposed to special, indirect,
consequential or punitive, damages determined in a final, nonappealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct or material breach of its
obligations under this Letter Agreement. Notwithstanding any other provision of
this Commitment Letter, no Indemnified Party shall be liable for any damages
arising from the use by the Company of information or other materials relating
to the Rights Offering communications by the Company through electronic
telecommunications or other information transmission systems, other





--------------------------------------------------------------------------------





than for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnified Party as determined by a final and nonappealable
judgment of a court of competent jurisdiction
11.The Company, in accepting the Backstop Commitments hereunder, agrees that it
shall not make any announcement or disclosure of this Letter Agreement or the
contents hereof except: (i) on a confidential basis to (a) its accountants,
attorneys and other professional advisors retained in connection with the
Backstop Commitment and related transactions, (b) its board of directors and
advisors to the Company in connection with their consideration of the Rights
Offering and (c) the lenders under the Term Loan Agreement and the ABL Credit
Agreement; and (ii) after its acceptance of this Letter Agreement, in (a)
filings with the SEC and other applicable regulatory authorities and stock
exchanges or (b) in public announcements or investor communications made or to
be made in connection with the Rights Offering, the Bridge Commitment, the
Cretic Acquisition and related transactions; provided that the Bridge Parties
shall have a reasonable opportunity to review and consent to any such disclosure
described in the foregoing clauses (ii)(a) and (ii)(b), such consent not to be
unreasonably withheld or delayed.
12.This Letter Agreement shall be governed by and construed in accordance with
the laws of the State of New York applied to contracts to be performed wholly
within the State of New York, without regard to conflicts of laws principles.
Any judicial proceeding brought by or against any party hereto with respect to
this Letter Agreement may be brought in any court of competent jurisdiction
located in the County and State of New York, United States of America, and, by
execution and delivery of this Letter Agreement, each of the parties hereto
accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Letter Agreement. THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) BROUGHT BY EITHER OF THEM AGAINST THE
OTHER IN ANY MATTERS ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LETTER
AGREEMENT.
13.This Letter Agreement constitutes the sole agreement, and supersedes all
prior agreements, understandings and statements, written or oral, between the
parties hereto with respect to the subject matter hereof. The terms of this
Letter Agreement may not be modified or otherwise amended, or waived, except
pursuant to a written agreement signed by the parties hereto. This Letter
Agreement may be executed in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one and the same
instrument.
[Rest of Page Left Intentionally Blank]





--------------------------------------------------------------------------------





[Signature Page to Backstop Commitment Letter]


Very truly yours,
FORBES ENERGY SERVICES LTD.
By:        
Name:
Title:







--------------------------------------------------------------------------------





Acknowledged and agreed as of
the date first above written:
ASCRIBE II INVESTMENTS LLC


By:        
Name:
Title:


Acknowledged and agreed as of
the date first above written:




ASCRIBE III INVESTMENTS LLC


By:        
Name:
Title:






Acknowledged and agreed as of
the date first above written:
SOLACE FORBES HOLDINGS, LLC


By:        
Name:
Title:



















--------------------------------------------------------------------------------









Schedule 1
Backstop Commitments
 
 
 
 
 
 
 
 
Backstop Party
Rights Exercise Commitment Percentage Represents percentage corresponding to
equity ownership as of the date hereof.
Maximum Backstop Commitment Percentage Represents pro rata share of maximum
commitments remaining, based on each party’s relative equity ownership share,
after giving effect to the Rights Exercise by the Ascribe parties and Solace. 
Total Rights Offering Commitment Percentage Represents pro rata share of total
maximum commitments by the Backstop Parties in connection with the Rights
Offering.
 
 
 
 
Ascribe Parties:
23.7%
33.9%
57.6%
 
 
 
 
Solace:
17.5%
24.9%
42.4%
 
 
 
 
Total:
41.2%
58.8%
100.0%
 
 
 
 







 
 
 








--------------------------------------------------------------------------------





Exhibit A
Term Sheet
Capitalized terms used in this Term Sheet but not defined herein shall have the
meaning given to them in the Letter Agreement to which it is attached.
Parties
Forbes Energy Services Ltd. (the “Company”).

Each of the Backstop Parties.
Notes Offered
Subordinated PIK Convertible Notes (the “Notes”) The aggregate principal amount
of the Notes shall, unless otherwise agreed by the Company, be an amount
sufficient to repay all principal and accrued interest payable in respect of the
November 2018 Bridge Term Loan

Use of Proceeds
The proceeds of the sale of Notes pursuant to the Rights Offering and, if
applicable, any Backstop Commitments, together with cash on hand and other
available sources will be used by the Company to repay the November 2018 Bridge
Term Loans referred to in the Loan and Security Agreement, dated as of April 13,
2017 (as amended, restated, increased, supplemented or otherwise modified from
time to time, including pursuant to Amendment No. 1 to Loan and Security
Agreement and Pledge and Security Agreement, dated as of November 16, 2018), by
and among Forbes Energy Services LLC, as borrower, the Company and the
subsidiary guarantors party thereto, the lenders party thereto and Wilmington
Trust, National Association, as administrative agent. Excess proceeds, if any,
will be used for general corporate purposes.

Commencement Date
The Company shall commence the Rights Offering by mailing of the subscription
and disclosure documents for the Rights Offering on a date to be agreed by the
Company and the Backstop Parties, which shall in any case occur as promptly as
practicable following the effectiveness of the Registration Statement to be
filed in connection with the Rights Offering (the “Commencement Date”).

Termination Date
The date that is the earlier of (a) the date the Company publicly announces that
it is terminating the Rights Offering, and (b) June 30, 2019 (the “Outside
Date”).

Closing Date
The date (such date, the “Closing Date”) after the Commencement Date and after
the expiration of the Offer Period (defined below) but prior to the Termination
Date that the Company and the Backstop Parties agree as the date upon which each
Participating Common Shareholder and/or Backstop Party shall be required to pay
for the Rights Offering Notes (defined below) it has subscribed for or is
committed to purchase.

The Rights Offering
All holders of the Company’s Common Stock (each, a “Common Shareholder”) as of
the record date (the “Record Date”) to be set by the Board of Directors of the
Company (the “Board of Directors”) in






--------------------------------------------------------------------------------





connection with the Rights Offering shall receive on a pro rata basis at no
charge rights to purchase a principal amount to be determined of newly issued
Subordinated PIK Convertible Notes (each a “Basic Subscription Right”).
Each Common Shareholder that exercises its Basic Subscription Rights in full may
subscribe for additional Notes, to the extent available (the “Over-Subscription
Right” and, together with the Basic Subscription Rights, the “Subscription
Rights”); provided that if the remaining principal amount of Notes is not
sufficient to satisfy all Over-Subscription Rights exercised, the available
principal amount of the remaining Notes will be prorated among the Participating
Common Shareholders (as defined below) who exercise Over-Subscription Rights in
proportion to their Basic Subscription Rights.
Each Common Shareholder who determines to participate in the Rights Offering is
referred to a “Participating Common Shareholder”, which may include the Backstop
Parties.
Each Common Shareholder will have a period to be specified by the Board of
Directors after the Commencement Date, which period shall be not less than 15
days nor more than 30 days, unless extended by the Company with the consent of
the Backstop Parties (the “Offer Period”) to determine whether to participate in
the Rights Offering.
Participating Common Shareholders must fund such purchase on the Closing Date.
Backstop Commitments
As set forth in the Backstop Agreement, and subject solely to the conditions set
forth therein, each Backstop Party has agreed to purchase, severally and not
jointly, in accordance with their respective Backstop Commitments, any Notes not
subscribed and paid for in the Rights Offering by Participating Common
Shareholders pursuant to unexercised Subscription Rights.








